Citation Nr: 1605500	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  08-33 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating, higher than 10 percent, for a left knee disability (strain) since July 23, 2008.

2.  Entitlement to service connection for a right foot disability, including as secondary to service-connected left and right knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty with the United States Army, from February 1991 to April 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 and August 2008 decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Columbia, South Carolina and Roanoke, Virginia.  The Agency of Original Jurisdiction (AOJ) for both claims is the RO in Roanoke.

In January 2012 the Board issued a decision concluding that a rating greater than 10 percent was not warranted for the service connected right knee disability (specifically, a strain) since April 26, 2007, or a rating greater than 10 percent for the left knee disability (also a strain) from April 29, 2007 to July 22, 2008.  However, the additional issues of whether a higher rating was warranted for the left knee disability since July 23, 2008, and whether service connection was warranted for a right foot disability, were remanded by the Board to the AOJ for further development.

In September 2013, the Board issued another decision, this time denying these additional claims of entitlement to service connection for a right foot disability as well as for a rating higher than 10 percent for the left knee disability (strain) since July 23, 2008.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court or CAVC), and in an April 2014 Order, the Court granted a Joint Motion for Remand (JMR), in the process vacating the Board's decision denying these claims and remanding them to the Board for further proceedings consistent with the JMR.  In July 2014, after receiving the file back from the Court, the Board again denied the claim for a rating higher than 10 percent for the left knee strain since July 23, 2008, but  remanded the claim of service connection for a right foot disorder for further development to comply with the terms of the JMR.  The AOJ completed the actions identified in the Board's July 2014 remand orders, and returned the claim of service connection for a right foot disorder to the Board.  

The Veteran appealed from the Board's denial of left knee claim, and the Court - in March 2015 - granted a JMR, vacating the Board's decision and remanding it for further proceedings consistent with the Court's order.  In July 2015, the Board - pursuant to the March 2015 JMR - remanded the left knee claim for additional development in the form of a new VA examination.  At that time the Board also remanded the claim of service connection for a right foot disorder for a new VA examination.  

In September 2015 VA examinations were conducted, and the Board finds that its July 2015 orders were substantially complied with.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.  Since July 23, 2008, a left knee strain has been manifested by functional limitations of extension to 5 degrees, flexion to no less than 90 degrees, pain on motion and no objective evidence of instability attributable to the strain.

2.  A right foot disorder, to include degenerative joint disease, was not manifest during active service; right foot arthritis was not manifest to a compensable degree within one year of separation from active duty, and is not otherwise related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent disabling for a left knee strain since July 23, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5017 (2015).

2.  A right foot disorder was not incurred in service, may not be presumed to have been incurred therein, and was not proximately caused by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating for a Left Knee Strain

The Veteran's appeal for a higher initial rating of the left knee strain after July 23, 2008, and is an appeal from the initial assignment of a disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's left knee disability has been rated as 10 percent disabling, effective April 26, 2007, with a temporary total (i.e., 100 percent) evaluation between October 27, 2009 and January 31, 2010 under the authority of 38 C.F.R. § 4.30 (2015).  Thereafter, the left knee disability is again rated as 10 percent disabling.  While the Board is not considering the rating during the period for which a 100 percent rating is assigned, when reviewing the evidence applicable to the rating on appeal, the Board considers this time frame to determine the overall impairment even though a temporary evaluation was assigned.  The knee is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5017, as gout, which is evaluated under the provisions of Diagnostic Code 5002, for rheumatoid arthritis.  DC 5002 in turn, assigns various ratings based on whether rheumatoid arthritis is an active process or it is manifested by chronic residuals.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis, rather, the higher evaluation will be assigned.  38 C.F.R. §4.71a (2015).

When rating rheumatoid arthritis as an active process, DC 5002 provides a 20 percent rating for one or two exacerbations a year in a well-established diagnosis; a 40 percent rating for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year; a 60 percent rating for where the 100 percent rating criteria are not met, but weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occur four or more times a year, or a lesser number over prolonged periods.  Id.  A 100 percent rating is assigned on evidence of constitutional manifestations associated with active joint involvement, where symptoms are totally incapacitating.  Id.

Where the disease process is not active, chronic residuals, such as limitation of motion or ankylosis, favorable or unfavorable, are to be rated under the appropriate Diagnostic Codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Multiple Diagnostic Codes evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a.
 
Diagnostic Code 5257 refers to other impairments of the knee.  An evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, and evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe.  38 C.F.R. § 4.71a.  DC 5258 assigns a 20 percent rating for dislocated semi lunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Id.  DC 5259 provides a 10 percent rating for symptomatic removal of semi lunar cartilage.  Id.  

VA regulations provide that normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).  Under DC 5260, a 10 percent rating is assigned for flexion of the leg limited to 45 degrees; a 20 percent rating is assigned for flexion of the leg limited to 30 degrees; and a 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2015).  Under DC 5261, a 10 percent rating is assigned for extension of the leg limited to 10 degrees; a 20 percent rating is assigned for extension of the leg limited to 15 degrees; a 30 percent rating is assigned for extension of the leg limited to 20 degrees; a 40 percent rating is assigned for extension of the leg limited to 30 degrees; and a 50 percent rating is assigned for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2015).

VA's General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under DC 5003 (which provides for a 10 percent rating for a noncompensable a limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Also, separate ratings may be assigned for a limitation of flexion and a limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).
 
After reviewing the entire claims file, the Board finds that the left knee strain has been not more than 10 percent disabling at any time during the period on appeal.  Specifically, the left knee strain has been productive of extension limited to 5 degrees, flexion to no less than 90 degrees, pain on motion and no objective evidence of instability attributable to the strain.

During a March 2009 hearing before a Decision Review Officer, the Veteran reported that he experienced pain on a daily basis, and that he does not "bend at the knees," kneel, or climb ladders due to knee pain.  He also reported wearing knee braces, and suggested that he suffers from instability of the knees.  The Veteran's assertions regarding the foregoing symptoms are admissible and probative to show these symptoms exist.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The value of his assertions is heightened by the fact that he endorsed similar symptoms in his September 2009 Appeal to the Board, and on VA examination in July 2008.  At that time the Veteran reported weakness, stiffness, swelling, giving way, and lack of endurance associated with the knee.  Pain was constant and localized, at in intensity of seven out of ten, and was elicited by physical activity.  He told the examiner that he was unable to run or jump, and that it hurt to walk up and down stairs.

Physical examination revealed no objective signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement, and gait was normal.  Range of motion was not limited, and pain occurred only at the very limits of flexion and extension.  The examiner opined that the primary functional limitation was pain, but also noted that there was no additionally limitation of motion following repetitive use due to such factors as fatigue, weakness, lack of endurance or incoordination.  Furthermore, on clinical testing, the anterior and posterior cruciate ligaments, lateral collateral ligaments, and medial and lateral meniscus were all normal to include with regard to stability.  X-ray imaging was also within normal limits.  In summary, other than wearing a brace and having pain, the left knee presented no symptoms.  And while pain was thus cause of the greatest level of functional limitation, range of motion and stability testing was within normal limits.

In August 2009, the Veteran reportedly fell down a flight of stairs when his knee gave out, and two months later, in October 2009, he underwent a tricortical iliac crest bone graft harvest from the left pelvis, and medial opening wedge proximal tibial osteotomy in the left knee.  In essence, a piece of bone was taken from the hip, and placed in the knee to augment the length and shape of the tibia.  It was for this surgery that he was given a temporary total evaluation.

At a February 2012 VA examination, left knee medial compartment osteoarthritis, status post-medial meniscectomy for medial meniscus tear, and chondromalacia were diagnosed, and the Veteran reported left knee pain, swelling, giving way and cracking.  He also reported trouble squatting and kneeling.  Range of motion testing revealed left knee flexion to 90 degrees with pain beginning at that point, and extension limited to 5 degrees without objective evidence of painful motion.  Repetitive testing was not productive of additional limitation in range of motion.  Functional loss or additional limitation of range of motion of the knee to included less movement than normal, pain on movement, deformity and disturbance of locomotion, and left knee tenderness.  Tests for anterior, posterior, and medial lateral instability revealed normal findings, and there was no evidence or history of recurrent patellar subluxation/dislocation or shin splints.  The Veteran's residual symptoms due to his meniscectomy included medial compartment osteoarthritis with pain, swelling and limited motion.  There were no residuals, however, from the October 2009 left knee medial opening wedge proximal tibial osteotomy with tricortical iliac crest bone graft harvesting.

In their March 2015 JMR, the parties agreed that the February 2012 examiner had "provided no discussion speaking to the degree of functional loss that [the Veteran] may experience during periods of flare-up."  To that end, the examiner confirmed that the Veteran reported that flare-ups impacted the function of the knee insofar as he "states that some days, depending on what he has to do at work, where he has to go home, sit down, avoid, walking, and rest the remainder of the night."  It is true that the examiner did not expressly assert the specific degree of additional limitation of motion which occurred during these episodes, however the Board finds that the examination is nonetheless probative in ascertaining the Veteran's overall level of functioning - including during flare-ups.  The Board further notes, that the Veteran's report is consistent with his written and oral testimony, suggesting that the primary symptoms during flare-ups are increased pain and loss of endurance.

Given the shortcomings in the February 2012 examination, the Veteran underwent an additional examination in September 2015 at which time he reported that on flare-ups, his knee "swells up and locks up sometimes, [becomes] stiff, [and he] fall[s]."  The Veteran described his functional limitations relating to his left knee, as including an inability to run, walk long distance, or sit for long durations of time without becoming stiff.  On range of motion testing, flexion was to 5 degrees and extension to 90 degrees.  The examiner opined that while pain was present it did "not result in/cause functional loss."  Repetitive motion testing was accomplished without additional functional loss of range of motion.

The examiner commented that clinical testing and examination was "neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time," but that he was unable to determine without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time or on flare-up.  He recognized that range of motion "may be reduced during flare-ups or repeated use of the joint," but opined that it was "not possible to express any such additional limitation," and that "[s]uch an opinion is not feasible, since the [V]eteran is not currently experiencing a flare-up and has not repeatedly used the joint" beyond performing standard repetitive movement for the purposes of VA examination.  The Board finds that although the examiner could not enumerate the degree to which the left knee may be additionally limited in motion due to flare-ups or repeated use, his report is not deficient.  Specifically, the examiner clarified that rendering such an opinion was simply not feasible in a clinical setting.

The examination report went on to show that there was no evidence in the left knee of ankylosis, or recurrent joint effusion.  Though a history of slight joint instability was noted, there was no such instability on testing, including anterior, posterior, medial, or lateral instability.  The Veteran reported a history of frequent episodes of locking and pain associated with the semilunar cartilage, and he wore a knee brace.  With regard to the Veteran's history of instability, the examiner opined that daily locking episodes were not due to service connected strain but, to other reasons, including non-service connected osteoarthritis.  

In their April 2014 JMR, the parties agreed that the Board had failed to consider whether a separate rating under DC 5259 was warranted.  However, while the Veteran did undergo a meniscectomy, the examiner's opinion clearly indicates that his history of locking and instability is unrelated to his service-connected left knee strain.  Accordingly, a separate rating cannot be granted for such symptoms under either DC 5259 or DC 5257.

Regarding consideration of whether a separate compensable evaluation is warranted based on instability under 38 C.F.R. § 4.71a, DC 5257, the Veteran has reported his left knee giving way which has caused him to fall at times, and he reportedly wears a knee brace.  Although the Veteran reports left knee instability, multiple clinical examinations have revealed no ligamentous instability, and there is also no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran is competent to report giving way; however, there have been no objective findings of instability or subluxation to support his contention.  Even to the extent the he does experience such symptoms, it has been determined that his service-connected left knee strain does not cause them.  Accordingly, a separate rating under DC 5257 is not warranted.
 
The Board recognizes that the Veteran has been diagnosed and treated for meniscal tears of the left knee, and has therefore considered whether a separate rating under DC 5258 is warranted.  A review of the evidence of record, however, shows that the Veteran's disability has not been manifested by frequent episodes of locking, pain, and effusion into the joint.  Accordingly, DC 5258 is not applicable.  Furthermore, the evidence is absent any showing of ankylosis, or impairment of the tibia and fibula.  

Under the DCs for scars, a compensable rating requires a deep, nonlinear scar that is at least 6 square inches in size, a superficial nonlinear scar of at least 144 square inches, or a scar that is unstable or painful.  38 C.F.R. § 4.118, DCs 7801-7804.  Although surgical scarring was shown on examination, the scars were not painful, unstable and/or greater than 39 centimeters.  As such, the scarring is not of the size and/or severity to warrant a compensable rating.   

In total, at no time since July 23, 2008, during which the left knee was rated as 10 percent disabling, has a rating of greater than 10 percent been warranted.  Throughout that period, motion has been functionally limited to no less than 90 degrees of flexion and 5 degrees of extension - even when taking in to consideration such factors as weakness, fatigability, incoordination, and pain.  The Board again acknowledges the Veteran's assertions that his disability is more severe than evaluated, to include his reports of pain, swelling, instability and cracking, and his endorsements are admissible and have been taken in to consideration.  However, the more probative evidence - specifically that evidence generated on clinical examinations and evaluations - is devoid of evidence showing that the criteria for the next higher evaluation have been met.  Past examinations disclosed some limitation, but nothing approximating the functional equivalent of limitation of flexion to 45 degrees or less, or limitation of extension greater than 10 degrees.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as well as the symptoms reported in the light most favorably to the Veteran, the evidence does not show the functional equivalent of disability required for a higher evaluation.   
 
Having evaluated the left knee on a schedular basis, the Board has also considered whether referral for an extraschedular rating is warranted for the same.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  Id. at 115.

The schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of manifestations such as instability and limitation of motion, to include the functional effects of factors such as weakness, fatigability, incoordination, and pain on movement; thus, the demonstrated manifestations - namely pain, a reduced capacity to walk, run, and sit for long durations of time - are contemplated by the provisions of the rating schedule as these are all manifestations related to limitation of motion and pain.  

Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected left knee strain that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected right knee strain in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Finally, the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of his left knee strain, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating.  Accordingly, as the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Service Connection for a Right Foot Disorder

The Veteran asserts that he climbed rough terrain and crawled over multiple types of obstacles during training which regularly put his feet under stress.  He states that during a particular march, he suffered a stress fracture in his feet but that he tried to continue marching as long as he could.  He has also suggested that service-connected left knee strain may be related to the onset of his current right foot disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran has been diagnosed with an arthritic disorder of the right foot, and arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service and current manifestations of the same disease, the disease shall be presumed to have been incurred in service unless clearly attributable to intercurrent causes.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In addition to those disorders incurred during service, and except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2015).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service treatment records show that in October 1991, the Veteran was treated for a right foot injury and was placed on a physical profile at that time; his limitations included no running, marching or jumping.  Following examination in November 1991 the diagnoses was high grade stress fracture right second metatarsal, post-traumatic changes right first metatarsophalangeal joint sesamoid and mid post traumatic changes bilateral medial tibial plateau left greater than right.  In February 1992, the fracture was described as "healing."  He reported the foot felt good and that there was no pain or discomfort.  He complained of right foot pain for six days in July 1993, and an assessment of possible heel spur or stress fracture was given.

After July 1993, there are no ongoing complaints of right foot symptoms within service treatment records, in spite of otherwise complete records.  Following separation from service in April 1996, the Veteran first reported problems in April 2007 - 11 years later.  Given the complete and detailed nature of his service treatment records, the Board finds the lack of complaints referable to the right foot after 1993 to be probative that symptoms had subsided.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7)).

On VA examination in February 2012, the Veteran was diagnosed with a right foot heel spur and degenerative joint disease of the first metatarsophalangeal joint in the right foot.  The Veteran's history of medical care for a right foot disorder while on active duty was noted, and the examiner found that any in-service stress fracture had resolved by February 1992.  Further, the examiner opined that the appellant's current foot problems involved pain in the heel extending over the arch and into the first metatarsal phalangeal joint.  The examiner determined that in addition to the resolution of in-service symptoms, there was no objective evidence to support a relationship between the Veteran's former right foot injury and his current foot disorder.  Further there was no anatomically plausible mechanism by which a second metatarsal stress fracture would cause the current disability.  Thus, the examiner found that it was less likely than not that a current right foot disorder was related to service.

The examiner further stated that during July 1993 it appeared the diagnosis at that time may have been plantar fasciitis, although the possibility of heel spurs or stress fracture was raised.  The examiner, however, was unable to find any x-rays or other imaging studies from this time frame which might have confirmed one of these possibilities.  It did not appear that there were any follow up visits related to this complaint or ongoing treatment, and the examiner concluded that this had been an isolated episode which appears to have resolved, without any objective evidence to support a relationship between the Veteran's current right foot diagnoses and that particular episode of right foot pain.  

In September 2014 a VA examiner reviewed the claims file and opined that "there was no evidence of any right first [metatarsophalangeal] degeneration on the X-ray in 1992."  She indicated that bone scan in October 1991 showed a small area of increased uptake in the sesamoid near, the first metatarsal joint but not involving the joint itself.  She further noted that the service treatment records were unremarkable for any relation of the toe stress fracture (which healed) in service, and the tibial plateau changes that were noted on bone scans.  The examiner failed to directly address whether any in-service symptoms or findings may be related to a current right foot disorder, and a new examination was order by the Board.

In September 2015, VA examination confirmed the diagnoses of right heel spur, and right first metatarsophalangeal joint degenerative joint disease.  The examiner performed a complete physical evaluation, and review of the claims file before concluding that it is less likely than not that either of his current right foot diagnoses are related to service, to include in-service treatment and diagnosis.  The examiner largely confirmed the opinions of the 2014 examiner, adding that "the current degenerative change is of [a] different anatomical location than the [November] 1991 finding," and that any current right foot disorder is "not the same" as one treated in service.  Finally, the examiner concluded that "there is no rational basis" for associating the service-connected left knee strain with a right foot disorder, emphasizing that such a connection was "not medically plausible," and that current right foot diagnoses were "more likely due to aging process."

The Board finds the foregoing opinions to be of exceptionally great probative value.  Specifically, examiners considered the entire claims file, including service records illustrating in-service right foot symptoms and treatment, before arriving at the well-reasoned and factually supported conclusions that no current right foot disorder is related to service or a service-connected left knee strain.  Of particular value, is the fact that the 2015 examiner identified the likely, alternative, pathology for the Veteran's foot problems - the natural aging processes.

Statements from the Veteran and his family described his physical condition before service and his limitations since service.  They also commented on his foot pain and the impact on his life.  To the extent that these written statements relate to the Veteran's observable condition, they are admissible as evidence of such.  However, associating a current right foot disorder with in-service symptoms is a complex medical determination well beyond their level of expertise, Layno v. Brown, 6 Vet. App. 465 (1994), and thus statements to that effect are of little probative value. 

In their April 2014 JMR, the parties agreed that the Board had previously failed to "discuss the post-traumatic changes shown in the service medical records," in reference to in-service November 1991 radiographic findings of a "post traumatic first metatarsophalangeal joint sesamoid."  To that end, given that a February 1992 x-ray showed no evidence on any pathology in the right first metatarsophalangeal, the Board continues to find that the previously diagnosed sesamoid resolved, and did so without residuals.  And, while a stress-fracture was noted in right second metatarsal shaft in February 1992, no such pathology currently exist, and there is no admissible, probative, evidence that it is related to any current right foot disorder.

Finally, with regard to the relevance of 38 C.F.R. § 3.303(b) as discussed in the April 2014 JMR, that regulation provides that for a "chronic disease shown as such in service . . . subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes."  However, the text of the regulation plainly indicates that "[t]his rule does not mean that any manifestation of joint pain . . . in service will permit service connection of arthritis [unless] first shown as a clearcut clinical entity, at some later date."  To be clear, even to the very limited extent that a sesamoid may be construed to have been arthritic; the causal pathology of his current right first metatarsophalangeal degenerative joint disease is the natural aging process.  Thus, a clear intercurrent cause has been identified, and 38 C.F.R. § 3.303(b) cannot function as a vehicle for presumptive service connection for a current right foot disorder.

Given the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  A notice letter was sent to the Veteran in August 2007, prior to the initial adjudication of the claims on appeal.  The notice included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.

The appeal regarding the left knee arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations. 

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as relevant records of treatment of the left knee and right foot.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in July 2008, February 2012, September 2014, and September 2015 over the course of which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

A higher initial evaluation for a left knee strain since July 23, 2008 is denied.  

Service connection for a right foot disorder is denied.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


